DETAILED ACTION

Status of Claims
Prosecution of claim 1 has been reopened in response to appeal brief filed 3 January 2022.
The action is written in response to the claims filed 30 December 2021
Claim 1 is currently pending and has been considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
	Applicant’s argument have been considered are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurani (US 11270274 B1) in view of Feeney (US 20160098723 A1).

In regards to Claim 1, Kurani discloses:
A method performed by a computing system for storing in a blockchain information on balances of accounts, the balances being of a cryptocurrency (See Kurani: col. 9, lines 40-49 – “Method 400 begins when a request to deposit MBC is received (402). The request (e.g., deposit request 208) is sent by a holder (e.g., deposit customer 202) of MBC to the financial institution. The request may include information relating to any of an identity of the holder, a type of the MBC to be deposited, an amount of the MBC, a public key associated with the MBC, a private key associated with the MBC (e.g., PrKd 502), and a desired destination for the MBC (e.g., an account within the financial institution associated with the holder within the financial institution)”, See Kurani: col. 10-11, lines 65-67 and 1-8 – “To validate the transaction (412), the MBC transaction processor 216 communicates MBC transaction information to MBC nodes 218, which use the transaction information to verify MBC transactions. The transactions are verified by operation of the MBC nodes 218. The MBC nodes 218 may verify the MBC transactions by verifying information relating to the transaction, such as determining that the signatures appear to be valid based on the public key and the hash used in the transaction. The verification information may be published in a chain of transactions (i.e., a blockchain) that is later used for further verifications.” – Kurani discloses receiving an account balance transfer from a customer to a financial institution of MBC/cryptocurrency wherein the verification of the account balance transfer is stored in a blockchain), 
the method comprising: for each account, retrieving the balance of the account (See Kurani: col. 9, lines 40-49 – “Method 400 begins when a request to deposit MBC is received (402). The request (e.g., deposit request 208) is sent by a holder (e.g., deposit customer 202) of MBC to the financial institution. The request may include information relating to any of an identity of the holder, a type of the MBC to be deposited, an amount of the MBC, a public key associated with the MBC, a private key associated with the MBC (e.g., PrKd 502), and a desired destination for the MBC (e.g., an account within the financial institution associated with the holder within the financial institution)” – Kurani discloses receiving an amount of transferred MBC/cryptocurrency to be stored in an account created/managed by a financial institution. It is clear to one of ordinary skill in the art that said receiving could be performed for multiple customers); 
allocating one or more addresses from a pool of addresses to the account, the allocated one or more addresses being associated with an amount of the cryptocurrency to cover the retrieved balance, each address generated based on a public key of a public/private key pair (See Kurani: col. 13, lines 21-32 – “At the start of the transfer, the MBC transaction processor 216 receives the credit request information from the account balance processor. Based on the information, the MBC transaction processor 216 identifies addresses (i.e., public and private key pairs) associated with MBC in the pooled account 126. As a general proposition, typically, there will not be a single address having the exact amount of MBC in the credit request 210. Accordingly, the MBC transaction processor 216 may identify a single address associated with more than the requested amount of MBC or a plurality of addresses (e.g., PrKp1+PrKpn) that total more than the requested amount of MBC.” – Kurani discloses allocating one or more MBC addresses from a pool of addresses to cover a balance of MBC/cryptocurrency specified in an account withdrawal.); and 
recording in the blockchain a transaction as evidence of the balances and allocation of the addresses to the accounts (See Kurani: col. 10-11, lines 65-67 and 1-8 – “To validate the transaction (412), the MBC transaction processor 216 communicates MBC transaction information to MBC nodes 218, which use the transaction information to verify MBC transactions. The transactions are verified by operation of the MBC nodes 218. The MBC nodes 218 may verify the MBC transactions by verifying information relating to the transaction, such as determining that the signatures appear to be valid based on the public key and the hash used in the transaction. The verification information may be published in a chain of transactions (i.e., a blockchain) that is later used for further verifications.” – Kurani discloses recording a transaction in the blockchain a proof of balance storage).

However, Kurani fails to explicitly disclose:
generating a hash for a leaf node for the account, the hash being based on the account, the retrieved balance, and the allocated one or more addresses; generating a hash tree from the hashes for the leaf nodes of the accounts, the hash tree having a root hash;
However, in a similar field of endeavor, Feeney discloses:
generating a hash for a leaf node for the account, the hash being based on a plurality of data elements; and generating a hash tree from the hashes for the leaf nodes of the accounts, the hash tree having a root hash (See Feeney: Para. [0055] – “The merkel tree may a structure containing a hash of each datum in the alternative chain as leaf notes, with each internal node containing a hash of all of its child nodes; thus, by the avalanche principle, the root of a merkle tree may be a hash that recursively represents all the data hashed in the merkle tree, and thus a set of data in the alternative chain, so that incorporation of the root in a block in the blockchain 206 amounts to incorporation of the data from the alternative chain that the merkle tree represents.” – Feeney discloses generating leaf nodes containing a hash of a plurality of data for the purposes of creating a verifiable root hash); 
a transaction that identifies the root hash of the hash tree as evidence of the balances (See Feeney: Para. [0055] – “The merkel tree may a structure containing a hash of each datum in the alternative chain as leaf notes, with each internal node containing a hash of all of its child nodes; thus, by the avalanche principle, the root of a merkle tree may be a hash that recursively represents all the data hashed in the merkle tree, and thus a set of data in the alternative chain, so that incorporation of the root in a block in the blockchain 206 amounts to incorporation of the data from the alternative chain that the merkle tree represents. – Feeney discloses generating leaf nodes containing a hash of a plurality of data for the purposes of creating a verifiable root hash)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to hash the verifiable transaction disclosed by Kurani to create a hash and subsequent hash tree with a verifiable root rash using the method disclosed by Feeney and storing said root hash into the blockchain for verification as a substitute for the sole verifiable transaction disclosed by Kurani increasing the overall security strength of the invention by cryptographically securing the transaction used for verification decreasing the likelihood for an attacker to be able to spoof said verifiable information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685